Dryden, Judge,
delivered the opinion of the court.
This action was commenced the 6th of March, 1854. The parties waiving a jury, this case was tried by the court and its decision given in writing as required by the 2d section of the 15th article of the practice act of 1849, and filed with the clerk, and judgment entered thereon for the defendants in accordance with the finding.
No exception was taken by the plaintiff to the decision of any question of law by the court in the progress of the trial, nor after the trial was any application made to the court for a review of any question of law or fact, as provided by the 3d section of said practice act then in force. There is therefore no point saved in the case to warrant the interference of this court with the judgment of the Circuit Court, and the same is with the concurrence of the other judges affirmed.